        Case 1:20-cv-00089-PJK-LF Document 8 Filed 02/26/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ISIDORIO PADILLA,

               Plaintiff,
v.                                                          Cause No: 20-CV-00089 PJK/LF


CODY MARTINEZ, DERRICK VALDEZ
GABRIEL WADT, THE CITY OF ESPANOLA,
And DOES 1-50,

               Defendants,


            NOTICE OF AGREED EXTENSION TO ANSWER COMPLAINT

       COME NOW Defendants Derrick Valdez, Gabriel Wadt, and the City of Espanola, by and

through their undersigned counsel Brennan & Sullivan, P.A. (Christina L. G. Brennan and James

P. Sullivan), and pursuant to D. N.M. D.N.M.LR-Civ.7.4(a), notify the court that the parties have

agreed to extend time in which to file an Answer. Any served Defendants shall have until Friday,

March 6, 2020 to file a responsive pleading to Plaintiff’s Civil Complaint. Doc. [1]


                                     Respectfully submitted,

                                     BRENNAN & SULLIVAN, P.A.

                              By:    /s/ Christina L. G. Brennan
                                     Christina L. G. Brennan
                                     James P. Sullivan
                                     128 East DeVargas
                                     Santa Fe, New Mexico 87501
                                     (505) 995-8514
                                     jamie@brennsull.com
                                     christina@brennsull.com
                                     Attorneys for Defendants Derrick Valdez,
                                     Gabriel Wadt, and the City of Espanola
        Case 1:20-cv-00089-PJK-LF Document 8 Filed 02/26/20 Page 2 of 2




APPROVED:

By:    Approved via email 02/26/20
       Todd J. Bullion
       Law Office of Todd J. Bullion
       314 S. Guadalupe Street, Ste. D North
       Santa Fe, NM 87501
       505-452-7674
       toddjbullion@gmail.com
       Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on the 26th day of February 2020, I filed the foregoing

electronically through the CM/ECF system, which caused the following parties or counsel to be

served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Todd J. Bullion
Law Office of Todd J. Bullion
314 S. Guadalupe Street, Ste. D North
Santa Fe, NM 87501
505-452-7674
toddjbullion@gmail.com
Attorneys for Plaintiff

                              By:    /s/ Christina L. G. Brennan
                                     Christina L. G. Brennan
